Title: Enclosure II: Affidavit of George Rankin, 26 November 1793
From: Rankin, George
To: 


            
              [26 November 1793]
            
            Personally appeared before me Chas Williamson one of the judges of the Court of
              Common Pleas for the County Ontario in the State of New York. Geo. Rankin of
                Newtonpoint in the County and State aforesaid who
              being duly sworn, deposeth and saith that he this deponent with three other Men in Two
              boats passed the British Garrison at oswego within the jurisdiction of the State of
              New York, About 20th August last, that said Boat had on board Cargoes consisting of
              Castings, Tar, Iron, and one Barrel Gin; valued at about 500
              Dollars, that he this Deponent with said Boats proceeded to a place called the 18 Mile
                Creek, where about one half of said Cargoes were
              landed—and from there proceeded with the remaining part of said Cargoe to a distance
              of about 12 Miles from the Garrison at Niagara both of which said places, where the
              Cargoes were landed is within the jurisdiction of the County of Ontario in the State
              of New York.
            And he this deponent further saith that he went to Tarento now in the possession of
              the British with a view to obtain permits for Entering said cargoes in the British
              lines—that permits were Granted, and now in possession of this Deponent—but that in
              the Intermediate time a Seizure was made of said Cargoes at the several places, where
              they had been landed by Men (as this Deponent was informed) under the direction and
              orders of a Revenue Officer of Upper Canada.
            And he the Deponent further saith that in Consiquence of said Seizures he personally
              applyed to a Sheriff of one of the Counties in said Upper Canada for a writ of
              Replevin—that said Sheriff replyed that he could not grant a writ of Replevin as the
              seizure had been made within the jurisdiction of the Goverment of the United
              States.
            And further this Deponent saith that the Cargoes mentioned as Aforesaid had not to
              his knowledge while as his property been out of the jurisdiction of the United States
              and that he saw an advertisement at Niagara exposing to sale said Cargoes as
              Contraband property and as such he believes was actually sold—which said advertisement
              was signed by a Mr McKnab whome this Deponent believes to be a revenue Officer under
              the Goverment of Upper Canada.
            And this Deponent further saith that a Mr Lafferty and James McDonald were Chief
              Owners in the property together with this Deponent—that said permits were granted in
              their Several Names that he this deponent veryly believes that said Men will be
              materially affected by loss of said property—as being men in low Circumstances in
              Life.
            And further this Deponent saith not.
            George Rankin
            Sworn before me Chas Williamson this Twenty sixth Day of Novr 1793 at Bath in the
              County of Ontario and the State of New York.
            
              Chas Williamson
            
           